DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-24 are currently being examined.
Specification
The disclosure is objected to because of the following informalities:  	In particular, applicant’s specification recites “an auxiliary method” on page 5, line 3, however it appears that it should recites “an auxiliary system” to correlate to all other introductions of the term auxiliary throughout the specification (see page 12, line 21, page 13, lines 14-16, on page 20, lines 2-4 and line 13, page 27, line 17).   	Claims 17 and 19 have the same issues due to dependency.
Appropriate correction is required.
Claim Objections
Claim(s) 11, 16-17 and 19 are objected to because of the following informalities:   	In particular, claim 11 recites “the image generatorgenerrates” in line 1, however it should recite “the image generator generates”. Appropriate correction is required. 	In particular, claim 16 recites “an auxiliary method” on page 5, line 3, however it appears that it should recites “an auxiliary system” to correlate to all other introductions of the term auxiliary throughout the specification (see page 12, line 21, page 13, lines 14-16, on page 20, lines 2-4 and line 13, page 27, line 17).   	Claims 17 and 19 have the same issues due to dependency. 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 19 recites “the wall” in line 2. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 10-12, 16-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2014/0107911 A1) in view of Benoit (WO 2018172886 A1) and Szczerba et al. (“Szczerba”, US 2010/0253493 A1).
 	1) Regarding claims 1 and 12, Park discloses a user interface (UI) generating apparatus that performs an UI generating method, comprising:  	an object recognition device (Fig. 2B: camera unit 260) configured to photograph a front or surroundings of a moving device (¶0036-38) and to recognize a real object from a photographed image (Fig. 5: with regard to recognizing the traffic lanes);  	an image generator (Fig. 3: output unit 350) configured to create a virtual object for driving guidance of the moving device (¶0070 with reference to Fig. 6: virtual lane 612). 	 	As per the limitation to generate an augmented real image by composing the virtual object with the photographed image. 	Parks illustrates integration of virtual imaging with real object imaging see Figs. 5-6. Parks further discloses, in ¶0036, that the controller may be configure to perform augmentation. 	Benoit discloses, in abstract; page 1, line 28 through page 2, line 16, the concept of using augmented reality generate lane guidance features. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using augmented reality generate lane guidance features as taught by Benoit, into the system as taught by Park, with the motivation to enhance the guidance assist features of the system. 	As per the limitation a display device (Park: ¶0014; ¶0043; Fig. 3: image output unit 351) configured to display the augmented reality image (Park: Figs. 6-10), wherein the image generator creates a virtual object that is changed in conjunction with a speed of the moving device.  	Benoit discloses, on page 2, lines 2-16, the concept of measuring the speed of a vehicle to generate driving assistance data to be displayed. 	Szczerba discloses, in ¶0183 with reference to Figs. 32-33, the concept of actively providing a virtual image of a vehicle’s current measured speed. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of actively providing a virtual image of a vehicle’s current measured speed as taught by Szczerba, into the system as taught by Park and Benoit, with the motivation to enhance the display features of the system. 	As per the limitation creates a reinforcement virtual object capable of compensating the real object based on characteristics of the real object. 	Szczerba discloses, in ¶0183 with reference to Figs. 32-33, the concept of providing a virtual image corresponding to lanes that have experiences fog distribution to enhance the visual understanding of the curved sections that the fog distribution may be hindering. Notice that the virtual imaging corresponds to the curvature of the road (corresponding to a characteristic of the real object). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a virtual image corresponding to lanes that have experiences fog distribution to enhance the visual understanding of the curved sections that the fog distribution may be hindering as taught by Szczerba, with the motivation to enhance the guidance features of the system. 	2) Regarding claims 5 and 16, Park, Benoit and Szczerba teach wherein the image generator generates carpet information related to a forward direction of the moving device as a virtual object (according to applicant’s specification Fig. 6 illustrates carper information C-2. Park illustrates carpet information (i.e., 612) in the forward direction not overlapping a surrounding moving device (the forward vehicle)), and generates the carpet information to not overlap a surrounding moving device based on location information of a surrounding moving device (as addressed above) obtained from an auxiliary system (Fig. 3: vehicle operation information receiver 330 and/or traffic information receiver 340). 	3) Regarding claims 6 and 17, Park, Benoit and Szczerba teach wherein the image generator generates turn-by-turn information for guiding a rotation operation of the moving device as a virtual object (Szczerba illustrates, in Fig. 36, the concept of providing turn information based a destination of travel for a driver of a vehicle used for guiding the vehicle. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing turn information based a destination of travel for a driver of a vehicle used for guiding the vehicle, with the motivation to enhance the guidance features of the system), and changes display locations of the carpet information and the turn-by- turn information of the moving device (Park discloses and illustrates, in Fig. 6, that the virtual lane only provided in the lane that the vehicle is travelling. Szczerba illustrates, in Fig. 36, the turn information being provided within a specific lane of travel. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to provide the carpet information and the turn information in the manner claimed, with the motivation to enhance the guidance features).
 	4) Regarding claims 10 and 21, Park, Benoit and Szczerba teach wherein the object recognition device does not change front lane information of the moving device when a speed of the moving device is equal to or less than a predetermined threshold (Park discloses, in 0070, the concept of including color representation of virtual lanes corresponding the traveling speed of a specific lane traffic. ¶Szczerba discloses, in ¶0157, the concept of using threshold analysis to discern when to providing visual indication output to limit non-critical distractions. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate threshold evaluation of the speed the moving vehicle to determine whether to change the color of the virtual lane travelled, with the motivation to enhance the display features of the system). 	5) Regarding claim 11 and 22, Park, Benoit and Szczerba teach wherein the image generatorgenerates (see objection) carpet information capable of compensating a lane based on steering angle information of the moving device as a reinforcement virtual object (Benoit: page 7, lines 8-22, with regard to displaying a warning to the criticality level of path based on determined climatic conditions). 	 	6) Regarding claims 23-24, Park, Benoit and Szczerba with the same motivation to combine as presented in the rejection of claims 1 and 12 teach a user interface (UI) generating apparatus that performs an UI generating method, comprising: 	an object recognition device (see analysis of the rejection of claims 1 and 12) configured to recognize a real object from a front or surroundings of a moving device (Park: Figs. 5-6);  	an image generator (see analysis of the rejection of claims 1 and 12) configured to generate a virtual object for driving guidance of the moving device based on the recognized real object, and to generate an augmented real image including the virtual object (see analysis of the rejection of claims 1 and 12);  	a display device (see analysis of the rejection of claims 1 and 12) configured to display the augmented reality image(see analysis of the rejection of claims 1 and 12), wherein the image generator creates a virtual object that is changed in conjunction with a speed of the moving device (see analysis of the rejection of claims 1 and 12), and creates a reinforcement virtual object based on characteristics of the real object (see analysis of the rejection of claims 1 and 12), and wherein the display device includes a transparent display area (Park: ¶0067; Szczerba: ¶0056; ¶0091; ¶0169; ¶0175).

Claim(s) 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Benoit and Szczerba, and in view of Kubota et al. (“Kubota”, US 8244460 B2).

 	1) Regarding claims 2 and 13, as per the limitation wherein the image generator generates a speed arrow whose bending degree is changed based on a speed of the moving device as the virtual object, and the bending degree of the speed arrow increases as the speed increases. 	Kubota discloses, in Claims 8 and 15, the concept of increasing the degree of curving (corresponding to degree of bending) based on the measured speed of a vehicle to enhance the safety features of the system. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of increasing the degree of curving based on the measured speed of a vehicle to enhance the safety features of the system as taught by Kubota, into the system as taught by Park, Benoit and Szczerba, with the motivation to enhance the safety features of the system.

Claim(s) 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Benoit and Szczerba and Kubota, and in view of Kiefer et al. (“Kiefer”, US 2012/0310499 A1). 	1) Regarding claims 3 and 14, as per the limitation wherein the image generator changes the bending degree within a predetermined range of between a highest angle and a lowest angle.  	Kubota illustrates, in Fig. 8: step 15, that a shape of the arrow is provided by using a shape table based on the measured speed, which suggest a minimum and maximum bending degree shape since the system using static information within the shape table to display the arrow shape.  	Kiefer discloses, in ¶0033, the concept of indicating curve speed limits within a specific table speed range having a lower and higher range table (see Fig. 1). Hence a corresponding shape correlating to the lowest speed versus a highest speed within curve speed limit range table would correspond to lowest and highest curving speed angular if applied to Kubota. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of indicating curve speed limits within a specific table speed range having a lower and higher range table as taught by Kiefer, into the system as taught by Park, Benoit, Szczerba and Kubota, with the motivation to enhance the safety features of the system.

Claim(s) 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Benoit and Szczerba and Kubota, and in view of Gohl (DE 4214323 A1). 	1) Regarding claims 4 and 15, as per the limitation wherein the image generator adjusts a variation of the bending degree based on a magnitude of a variation of the speed, and the variation of the bending degree is increased as the variation of the speed is smaller. 	Kubota illustrates, in Fig. 8 that the shape of the curving arrow is provided based on the measured speed. 	Gohl discloses, on page 3 of text translation, the concept of decreasing or increasing an angle between speed indications, wherein at lower speeds the angle variation between lower speeds is larger than higher speeds. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of decreasing or increasing an angle between speed indications, wherein at lower speeds the angle variation between lower speeds is larger than higher speeds as taught by Gohl, into the system as taught by Park, Benoit, Szczerba and Kubota, with the motivation to enhance the speed indication features of the system. 
Allowable Subject Matter
Claim(s) 7-9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 8098171 B1; US 11221495 B2; US 20170187963 A1, vehicle guidance displayed via a transparent area. 	US 20190295508 A1, providing turn by turn information. 	US 20160163108 A1, augment reality vehicle guidance systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684